Citation Nr: 1506464	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-34 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1973 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Preliminarily, the Board notes that a July 2008 VA medical record indicated that the Veteran was reapplying for Social Security Administration (SSA) disability benefits.  An August 2009 VA Form 21-4192 indicated that the Veteran was in receipt of New York State Disability following surgery on his back.  Because the aforementioned records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Additionally, the Veteran was afforded a VA examination in September 2009 to assess the severity of his service-connected disabilities and their disabling effects on his employability.  The examination report suggests the examiner conflated the Veteran's service connected low back disability with his non service-connected cervical spine disability in assessing the severity of the Veteran's disability.  Given this conflation and the lapse of time since the last VA examination, the Veteran should be afforded a new examination to assess the current severity of his service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the SSA complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

2.  Request documentation concerning any determination on the Veteran's claim for New York State disability benefits and the records, including medical records, considered in adjudicating the claim.  If authorization from the Veteran is required in order to obtain these records, the Veteran should be requested to authorize their release.  

3.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's service-connected disabilities should be obtained.  All records received should be associated with the claims file.

4.  Request that the Veteran furnish all dates and places of treatment for his service-connected disabilities.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

5.  Thereafter, schedule the Veteran for a VA examination(s) with appropriate examiners to determine the severity of his service-connected disabilities: lumbosacral strain, with L5-S1 herniation, post-op lumbar laminectomy (low back disability), rated 40 percent disabling; lumbar radiculopathy, left lower extremity associated with low back disability, rated as 20 percent disabling; and lumbar radiculopathy, right lower extremity associated with low back disability, rated as 10 percent disabling.  

The examiner should describe in detail the current status of the Veteran's service-connected disabilities, to include specific discussion of the disabilities' effects on the Veteran's functional impairment as they may relate to his ability to perform manual and sedentary tasks.

All opinions expressed should be accompanied by supporting rationale.

A report of the examination should be prepared and associated with the Veteran's VA claims folder.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




